Citation Nr: 0902379	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.    

2.  Entitlement to service connection for body aches, joint 
and back pain due, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for anxiety and short 
term memory loss, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1989 to 
December 1989 and from December 1990 to March 1991.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims can 
be decided.

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, 
physical examination or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran had a VA Gulf War Guidelines examination in 
September 2005.  The September 2005 examination report is 
inadequate for rating purposes.  The examiner was requested 
to determine regarding whether any of the claimed conditions 
are associated with a diagnosable illness, with consideration 
of presumptive conditions such as fibromyalgia, chronic 
fatigue syndrome and irritable bowel syndrome.  The examiner 
concluded that the signs and symptoms are not associated with 
fibromyalgia or chronic fatigue syndrome.  The examiner 
stated that, notwithstanding other diagnoses (associated with 
the veteran's claim of gastrointestinal disturbance including 
diarrhea), the veteran likely suffered from irritable bowel 
syndrome.  The examiner stated that no undiagnosed illness 
was found on examination.  The examiner opined that the 
veteran's complaints are due to obstructive sleep apnea and 
excessive daytime sleepiness.  

The Board notes that private medical records dated in 2005 
contain a diagnosis of chronic fatigue.  To date, the veteran 
has not been afforded a VA examination for chronic fatigue 
syndrome.  Therefore, on remand, the veteran should be 
afforded a new VA examination.  The examiner determine 
whether the veteran currently has chronic fatigue syndrome, 
and if so, whether the criteria of chronicity under § 3.317 
are met.  The examiner should also provide an opinion 
regarding whether the veteran's headaches, fatigue, body 
aches and memory loss are associated with chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome or are 
attributable to an undiagnosed illness.  

Finally, with respect to the veteran's claim for service 
connection for anxiety and memory loss, the March 1991 
separation examination reflects that the veteran reported a 
history of memory loss.  Because this symptom was noted 
during service, under McLendon, a VA examination is necessary 
to determine whether any current memory loss is associated 
with the complaint noted in service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA Gulf War 
Guidelines examination.  The claims file 
should be made available to the examiner for 
review prior to the examination, and the 
examiner should indicate that such a review 
was conducted.  The examiner should:

a)  state whether the veteran currently 
has chronic fatigue syndrome.  

b)  state whether the veteran's claimed 
headaches are associated with a 
diagnosable illness.  In doing so the 
examiner is requested to comment as to 
whether the veteran's symptomatology 
represents signs and symptoms of, or a 
manifestation of, an undiagnosed illness 
or a chronic multisymptom illness, or 
whether it is attributable to a known 
clinical diagnosis.  If the symptomatology 
is attributable to a know clinical 
diagnosis, the examiner should also 
provide an opinion as to whether it is as 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
headaches are related to service.

c)  if the veteran's headaches are not due 
to a specific disease entity, opine 
whether they represent an objective 
indication of chronic disability resulting 
from an undiagnosed illness related to the 
veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms, such as fibromyalgia, 
chronic fatigue syndrome or irritable 
bowel syndrome.

d)  state whether the veteran's claimed 
joint aches, body aches and back pain are 
associated with a diagnosable illness.  In 
doing so the examiner is requested to 
comment as to whether the veteran's 
symptomatology represents signs and 
symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic 
multisymptom illness, or whether it is 
attributable to a known clinical 
diagnosis.  If the symptomatology is 
attributable to a known clinical 
diagnosis, the examiner should also 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
joint aches, body aches and back pain are 
related to the veteran's service.

e)  if the veteran's joint aches, body 
aches and back pain are not due to a 
specific disease entity, opine whether 
they represent an objective indication of 
chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia or irritable bowel 
syndrome.

f) state whether the veteran's claimed 
fatigue is associated with a diagnosable 
illness.  In doing so the examiner is 
requested to comment as to whether the 
veteran's symptomatology represents signs 
and symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic 
multisymptom illness, or whether it is 
attributable to a known clinical 
diagnosis.  If the symptomatology is 
attributable to a know clinical diagnosis, 
the examiner should also provide an 
opinion as to whether it is as least as 
likely as not that the veteran's fatigue 
is related to the veteran's service.

g)  if the veteran's fatigue is not due to 
a specific disease entity, opine whether 
fatigue represents an objective indication 
of chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia or irritable bowel 
syndrome.

h) state whether the veteran's claimed 
anxiety and memory loss is associated with 
a diagnosable illness.  In doing so the 
examiner is requested to comment as to 
whether the veteran's symptomatology 
represents signs and symptoms of, or a 
manifestation of, an undiagnosed illness 
or a chronic multisymptom illness, or 
whether it is attributable to a known 
clinical diagnosis.  If the symptomatology 
is attributable to a know clinical 
diagnosis, the examiner should also 
provide an opinion as to whether anxiety 
and memory loss are at least as likely as 
not related to service.

2.  The veteran should be scheduled for a VA 
psychiatric evaluation.  The examiner should 
indicate whether anxiety and memory loss are 
present. 

a) if the examiner determines that anxiety 
is an appropriate diagnosis, the examiner 
should state whether anxiety is at least 
as likely as not (50 percent or greater 
likelihood) related to service.

b) if the examiner determines that memory 
loss is an appropriate diagnosis, the 
examiner should state whether memory loss 
is at least as likely as not related to 
service.

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record. If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




